18-2443
     Lama v. Barr
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A205 621 461
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            BARRINGTON D. PARKER,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   CHHIRING LAMA,
14            Petitioner,
15
16                  v.                                           18-2443
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Dilli Raj Bhatta, Bhatta Law &
24                                    Associates, New York, NY.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
27                                    Attorney General; Claire L.
28                                    Workman, Senior Litigation
29                                    Counsel; John F. Stanton, Trial
30                                    Attorney, Office of Immigration
31                                    Litigation, United States
32                                    Department of Justice, Washington,
33                                    DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Chhiring Lama, a native and citizen of Nepal,

6    seeks review of a July 24, 2018, decision of the BIA affirming

7    a July 26, 2017, decision of an Immigration Judge (“IJ”)

8    denying    Lama’s    application    for    asylum,    withholding    of

9    removal, and relief under the Convention Against Torture

10   (“CAT”).    In re Chhiring Lama, No. A 205 621 461 (B.I.A. July

11   24, 2018), aff’g No. A 205 621 461 (Immig. Ct. N.Y. City July

12   26, 2017).     We assume the parties’ familiarity with the

13   underlying facts and procedural history.

14       We have reviewed the decision of the IJ as supplemented

15   by the BIA.    See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

16   Cir. 2005).     The applicable standards of review are well

17   established.    See Lecaj v. Holder, 616 F.3d 111, 114 (2d Cir.

18   2010).

19       To establish eligibility for asylum, Lama was required

20   to show that she suffered past persecution, or that she has

21   a well-founded fear of future persecution, on account of her

22   race,    religion,   nationality,      membership    in   a   particular

                                        2
 1   social group, or political opinion.    8 U.S.C. §§ 1101(a)(42),

 2   1158(b)(1)(A), (B)(i).    When a petitioner establishes past

 3   persecution, there is a presumption of a well-founded fear of

 4   future persecution on the basis of the petitioner’s original

 5   claim.    8 C.F.R. § 1208.13(b)(1).   The presumption of a well-

 6   founded fear of persecution may be rebutted if the Government

 7   shows, by a “preponderance of the evidence,” that “[t]here

 8   has been a fundamental change in circumstances such that the

 9   applicant no longer has a well-founded fear of persecution.”

10   8 C.F.R. § 1208.13(b)(1)(i), (ii); see also Lecaj, 616 F.3d
11   at 115.   The agency reasonably concluded that, even assuming

12   Lama was credible and had suffered past persecution, any

13   presumption of a well-founded fear of future persecution had

14   been rebutted.

15       The agency considered the State Department’s Human Rights

16   Reports on Nepal as well as Lama’s evidence and reasonably

17   found as follows.     The 10-year armed conflict between the

18   Maoist insurgency and the government of Nepal ended in 2006

19   when Maoists signed a peace accord and joined the government.

20   A breakaway Maoist faction committed some acts of political

21   violence and intimidation during the 2013 elections, but the

22   elections were fair and free of irregularities.         Maoists

                                    3
 1   purportedly    beat    Lama’s    grandmother    for    her   political

 2   canvasing in the 2013 elections.       By 2015, the government had

 3   promulgated a constitution, which caused political unrest

 4   among an ethnic minority group in the Terai region of Nepal.

 5          A comparison of the State Department’s Human Rights

 6   Reports for 2011, which was when Lama was attacked by Maoists,

 7   and 2016, shows the extent to which conditions improved.           The

 8   2011 report states that Maoists committed acts of violence

 9   and extortion throughout the year, although the number of

10   such incidents had markedly decreased from previous years.

11   By comparison, the 2016 report does not report that Maoists

12   committed any such acts during the year.               Therefore, the

13   country conditions evidence supports the agency’s finding

14   that there has been a fundamental change in circumstances

15   since the Maoists assaulted Lama in 2011.              See Lecaj, 616
16 F.3d at 115–16.

17          Accordingly, the agency did not err in concluding that

18   circumstances in Nepal had fundamentally changed such that

19   Lama    does   not    have   a   well-founded   fear    of   political

20   persecution.     See 8 C.F.R. § 1208.13(b)(1)(i)(A), (ii); see

21   also Lecaj, 616 F.3d at 116–19.         Because Lama does not have

22   a well-founded fear of persecution, the agency did not err in

                                        4
 1   denying    asylum,   withholding       of   removal,   and   CAT   relief

 2   because all three claims were based on the same factual

 3   predicate.      See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

 4   Cir. 2006).

 5          The agency also did not err in finding that Lama did not

 6   establish her eligibility for humanitarian asylum.                  “[I]f

 7   [an] alien ‘has demonstrated compelling reasons for being

 8   unwilling or unable to return to the country arising out of

 9   the severity of the past persecution,’ [s]he is still eligible

10   for asylum even though [s]he does not have a well-founded

11   fear of future persecution.”           Jalloh v. Gonzales, 498 F.3d
12   148,      151     (2d    Cir.          2007)     (quoting      8 C.F.R.

13   § 1208.13(b)(1)(iii)(A)).       To merit a grant of humanitarian

14   asylum, an applicant “must establish both ‘the severe harm

15   and the long-lasting effects of that harm.’” Id. at 151

16   (quoting In re N-M-A-, 22 I. & N. Dec. 312, 326 (B.I.A.

17   1998)).    Because Lama did not assert that she suffered any

18   “long-lasting physical or mental effects” from the harm she

19   suffered in Nepal, the agency did not err in her humanitarian

20   asylum. Id. at 152.

21          We do not reach the BIA’s decision insofar as it declined

22   to remand for consideration of new evidence because Lama does

                                        5
 1   not challenge that ruling.    See Yueqing Zhang v. Gonzales,

 2   426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005) (finding

 3   abandoned issues and claims not raised in opening brief).

 4       For the foregoing reasons, the petition for review is

 5   DENIED.   All pending motions and applications are DENIED and

 6   stays VACATED.

 7                                FOR THE COURT:
 8                                Catherine O’Hagan Wolfe,
 9                                Clerk of Court
10




                                   6